Casey, J.
(dissenting). The majority holds that the Special Disability Fund lacks standing to litigate an issue that, statutorily, must be determined upon the carrier’s claim for reimbursement from the Fund. This holding is not based upon any statutory provision or common-law principle, but upon the *182apprehension that a contrary conclusion will permit the Fund to controvert the compensability of the underlying claim and will undercut the primary purpose of Workers’ Compensation Law § 15 (8). Since the Workers’ Compensation Law affords the Fund the opportunity to litigate issues that are directly related to the Fund’s liability for reimbursement, and since the majority’s fears are unfounded, we respectfully dissent.
Workers’ Compensation Law § 15 (8) (i) authorizes the designation of an attorney to represent the Fund, requires that the representative "be given notice of all hearings or proceedings involving the rights or obligations of [the Fund]”, and authorizes the representative to take the steps "necessary to a proper defense of any claim”. Pursuant to Workers’ Compensation Law § 15 (8) (e), the Fund is liable for reimbursement to the carrier on its claim herein only if it is established that (1) the October 1973 injury sustained by decedent resulted in death, and (2) either the injury or death would not have occurred except for decedent’s preexisting condition — diabetes (see, Matter of De Marco v City of Niagara Falls, 31 AD2d 667). In our view, Workers’ Compensation Law § 15 (8) (i) expressly authorizes the Fund to litigate these two issues in defense of the carrier’s claim for reimbursement.
Despite the clear and unambiguous language of Workers’ Compensation Law § 15 (8) (i), the Workers’ Compensation Board ruled that the Fund lacks standing to litigate the issue of whether the October 1973 injury resulted in decedent’s death since that issue is virtually identical to the issue of causal relationship, a "primary issue” in the claim for death benefits by claimant. According to the Board, since the Fund lacks standing to controvert the compensability of the claim, it also lacks standing to litigate any issue necessarily decided on the claim of compensation. We agree that the Fund lacks standing to controvert the compensability of the claim for death benefits. But it does not follow that the Fund is, therefore, precluded from litigating any issue that was decided on the compensation claim. Well-established general principles of common law require that collateral estoppel or issue preclusion be applied only to a party who has had a full and fair opportunity to litigate the issue (see, e.g., Ryan v New York Tel. Co., 62 NY2d 494; Gramatan Home Investors Corp. v Lopez, 46 NY2d 481). For example, where a plaintiff succeeds in a negligence action against a single defendant, and the defendant thereafter commences an indemnity action over against a third party, the third party is not precluded from *183litigating the issue of the defendant’s negligence since the third party did not have an opportunity to litigate that issue in the primary action (see, Siegel, NY Prac § 155, at 197-198). The outcome of the subsequent litigation of that issue would, of course, have no effect on the defendant’s liability to the plaintiff, as established in the primary action. A similar rationale is applicable here. If the Fund did not have the opportunity to be heard on the causal relationship issue in the proceeding on the claim for death benefits, it cannot be precluded from litigating that issue in the proceeding on the carrier’s claim for reimbursement. The outcome of the litigation of that issue in the proceeding on the reimbursement claim would have no effect upon the compensability of the death benefit claim.
To bolster its conclusion that the Fund cannot litigate the issue of whether the October 1973 injury resulted in death since that issue is the same as the "primary issue” of causal relationship in the underlying compensation claim, the majority hypothesizes that one of the two alternative anomalous results will follow if the Fund is permitted to litigate that issue. The first of these anomalous results is that the Fund would have a right to reopen the claimant’s case and contest the compensability of the claim. The authority to reopen a claim is a discretionary one vested in the Board, not the Fund (see, Matter of Sinacore v Dreier Structural Steel, 97 AD2d 659). Since we agree with the Board that the Fund lacks standing to controvert the compensability of the claim for death benefits herein, it would be an abuse of discretion for the Board to reopen the claim for that purpose. The alternative anomalous result posited is that the employer will be bound by the Board’s award of compensation to claimant, but will then be at risk of losing reimbursement when the Fund subsequently establishes that the underlying claim was not compensable. In the proceeding on the carrier’s claim for reimbursement, however, the issue is not whether the claim for death benefits was compensable; the issue is whether the statutory elements for reimbursement have been established (Workers’ Compensation Law § 15 [8] [e]). The fact that one of those elements is substantially the same as one of the elements essential to the claim for death benefits does not convert the Fund’s defense of the reimbursement claim into a challenge to the compensability of the underlying claim. The majority’s apprehension appears to be based upon the possibility of inconsistent findings on essentially the same issue. *184Under established principles of administrative law, however, a decision to reach a different result on essentially the same issue would have to be accompanied by an explanation with valid reasons (Matter of Field Delivery Serv. [Roberts], 66 NY2d 516). There is nothing anomalous in denying reimbursement to the carrier in the event that valid reasons are found for concluding that the October 1973 injury did not result in death, despite the findings of causal relationship on the claim for death benefits, for in such a case the carrier is not entitled to reimbursement. The financial integrity of the Fund requires that it pay out on claims for reimbursement only when all of the elements of Workers’ Compensation Law § 15 (8) (e) have been established in the proceeding on the carrier’s claim for reimbursement, with the Fund having a full and fair opportunity to defend the claim pursuant to Workers’ Compensation Law § 15 (8) (i).
As to the majority’s concern that the primary purpose of Workers’ Compensation Law § 15 (8) will be frustrated, we fail to see how employers will be discouraged from hiring the permanently handicapped by a ruling which provides the Fund with an opportunity to be heard on an issue that must be resolved in determining whether the carrier has established the statutory elements for reimbursement.
Finally, we note that in the case at bar, the Fund’s representative was given notice of and participated in the hearing on the claim for death benefits, a procedure that normally would avoid inconsistent results. Apparently, it is not unusual for the death benefit claim and the reimbursement claim to be disposed of in a single proceeding (see, Matter of Jamieson v Passarelli, 15 AD2d 854; see also, Matter of Smith v Bell Aerospace, 125 AD2d 140). Nevertheless, the Board has ruled that the Fund cannot be heard on the issue of whether the October 1973 accident resulted in decedent’s death since that issue is the same as the issue of causal relationship, a "primary issue” in the claim for death benefits. We are of the view that since the Fund is not seeking to controvert the compensability of the claim for death benefits, but only to be heard on an issue directly related to its liability for reimbursement, the Board’s ruling is erroneous and should be reversed.
Mahoney, P. J., and Mercure, J., concur with Levine, J.; Casey and Weiss, JJ., dissent and vote to reverse in an opinion by Casey, J.
Decision affirmed, without costs.